DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of the US Patent Application No. 16/372,171 filed 04/01/2019 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite a “connection element” that it is not shown on the Drawings nor its structure is described in the Applicant’s Specification that makes claim indefinite. For purpose of further examination a “connection element” is interpreted as being any structural element connecting a compressible support area with an overflow absorbent portion.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFall et al. (US 5,591,148).
Regarding claims 1 and 10, McFall discloses an incontinence pad (col. 1, line 16) comprising:
- a compressible support area absorbent portion 62 (col. 4, line 45; fig. 3) having an outer surface capable of being established against clothing of a user when said incontinence pad is worn by said user and an inner surface capable of being established against a skin surface of said user when said incontinence pad is worn by said user (col. 4, line 17); 
- an overflow absorbent portion 64, 66 (col. 5, line 2; figs. 1 and 3) established adjacent said compressible support area absorbent portion; 
- a portion A (fig. 3) of the topsheet 40 (col. 4, line 40; fig. 3) that is interpreted as being a fluidic communicator fluidically connecting said compressible support area absorbent portion and said overflow absorbent portion; and 
- the topsheet 40 (col. 4, line 40; fig. 3) that is interpreted as being a connection element connecting said compressible support area absorbent portion and said overflow absorbent portion.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, McFall discloses the pad comprising an intergluteal cleft area (col. 5, line 31).
Regarding claim 3, McFall discloses the pad comprising a perineum area (col. 5, line 31).
Regarding claim 4, McFall discloses the pad, wherein the fluidic communicator is fluid permeable (col. 4, line 40).
Regarding claim 6, McFall discloses the pad, wherein the compressible support area is compressed when a user of the pad sits on a surface, since the support area is disclosed as being compressible (col. 3, line 30) and the user has a weight. 
Regarding claims 7 and 9, McFall discloses the pad, wherein fluidic communicator A (fig. 3) allows passage of some fluid to overflow absorbent portion, since the topsheet 40 (fig. 3) is disclosed as being liquid permeable (col. 4, line 40), wherein two-way passage is also allowable, as required by claim 9.
Regarding claim 8, McFall discloses the pad, wherein fluid passes from compressible support area to overflow area, since both areas are in fluid communication (see fig. 3).
Regarding claim 11, McFall discloses the pad comprising a raised ridge 100 (col. 4, line 57; fig. 3).
Regarding claim 12, McFall discloses the pad comprising an upward projection (see fig. 3).
Regarding claim 13, McFall discloses the pad, wherein the compressible support area and the overflow absorbent portion are both fluid retentive, since they are made of porous foams (col. 7, line 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFall et al. (US 5,591,148).
Regarding claim 5, McFall discloses the invention discussed above but does not expressly disclose the pad, wherein the fluidic communicator is absorbent. However, McFall motivates to do so by disclosing desirability of absorbing and retaining liquid (col. 1, lines 16-17).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fluidic communicator of the absorbent material in order to absorb and retain liquid, as motivated by McFall (col. 1, lines 16-17). 

Regarding claim 14 and 15, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device 
- retaining fluid within a compressible support area absorbent portion 62 (col. 4, line 45; fig. 3) positioned at a genital area of a user; 
- establishing an overflow absorbent portion 64, 66 (col. 5, line 2; figs. 1 and 3) adjacent said compressible support area absorbent portion. 
McFall does not expressly disclose the step of expelling some of retained fluid for the enclosed space upon compression of the compressible support area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to expel some of retained fluid by compressing the compressible support area, since it was known in the art that compression of the foam filled with liquid causes evacuation of the liquid from the foam (MPEP 2144.03 (A-E)).
Regarding claim 16, McFall discloses the method, wherein the step of conveying occurs when external pressure is applied to the compressible support area absorbent portion, since applying the external pressure is the only way to compress the compressible support. 
Regarding claim 17, McFall discloses the method, wherein the external pressure is applied when the wearer sits down, since the wearer comprises a weight.
Regarding claim 18, McFall discloses the method, wherein the step of conveying comprises the step of conveying the retained fluid during overflow from the 
Regarding claim 19, McFall discloses the method comprising a step of conveying the fluid through a fluidic communicator A (fig. 3), since the fluid communicator is disclosed as being liquid permeable (col. 4, line 40).
Regarding claim 20, McFall discloses the method, wherein the overflow absorbent portion retains fluid, since it is made of porous foams (col. 7, line 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781